Judgment, Supreme Court, New York County (Harold Beeler, J.), entered July 25, 2008, dissolving the parties’ marriage and incorporating the terms of a stipulation entered into March 19, 2008 settling, inter alia, custody issues, unanimously affirmed, without costs.
Defendant’s argument that the judgment includes terms that are inconsistent with the stipulation of settlement and therefore does not accurately reflect the stipulation is not preserved for appellate review (see 22 NYCRR 202.48 [c] [2]; Rowley v Amrhein, 64 AD3d 469 [2009]).
Defendant failed to establish that she entered into the stipulation under duress (see Mahon v Moorman, 234 AD2d 1 [1996]) or that she was not advised of the Child Support Standards Act (codified in Domestic Relations Law § 240 [1-b] and Family Ct Act § 413 [1] [h]). Nor does she appear to be objecting to any specific component of the parties’ child support arrangement (see Blaikie v Mortner, 274 AD2d 95, 99-100, 101 [2000]). Concur—Gonzalez, P.J., Mazzarelli, Sweeny, Renwick and Richter, JJ.